DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action responds to application 17/675796 filed on 2/18/22. Claims 1-20 are pending.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed.

Information Disclosure Statement
The Information Disclosure Statement received on 5/11/22 has been considered.

Claim Objections
claims 1, 4, 12, 14, 15, 17, 18, and 20 are objected to because of the following informalities:  the same term “at least some coefficients” is used multiple times without distinguishing each other or indicating they are the same element by using “the.”  Appropriate correction is required. For the purpose of prosecution, the first one in the order of appearing in the claims is interpreted as “first at least some coefficients,” the second one is interpreted as “second at least some coefficients,” the third one is interpreted as “third at least some coefficients,” and the fourth one is interpreted as “fourth at least some coefficients,” and so on.

Drawings
Figure(s) 14 is objected to as depicting a block diagram without "readily identifiable" descriptors of each block, i.e., blocks 2004, 2006, and 2008, as required by 37 CFR 1.84(n). Rule 84(n) requires "labeled representations" of graphical symbols, such as blocks; and any that are "not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable." In the figure(s) in this application, the blocks are not readily identifiable per se and therefore require the insertion of text that identifies the function of those blocks. That is, each vacant block should be provided with a corresponding label identifying its function or purpose.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “some” in claims 1, 4, 12, 14, 15, 17, 18, and 20 is a relative term which renders the claim indefinite. The term “some coefficients” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of prosecution, it is interpreted as “one coefficient.” All dependent claims are rejected as having the same deficiencies as the claims they depend from.


Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
The prior art of record, US 2020/0154127 A1 to Lee (hereinafter "Lee") does not disclose the transform skip mode is determined to be enabled due to the coding condition of the first video block indicating that a differential coding mode is used on the first video block.
Rather, Lee discloses  a method of processing video data, comprising: performing a conversion between a first video block of a video and a bitstream of the video, wherein the bitstream conforms to a format rule; wherein the format rule specifies that whether to apply a transform skip mode to the first video block is determined by a coding condition of the first video block; wherein the format rule specifies that when a syntax element indicative of applicability of the transform skip mode is omitted from the bitstream, the transform skip mode is determined; and wherein the transform skip mode includes, skipping applying a forward transform to at least some coefficients prior to encoding into the bitstream, or during decoding, skipping applying an inverse transform to at least some coefficients prior to decoding from the bitstream.
Similar reasoning applies to claim(s) 12, 15, and 18 mutatis mutandis. Accordingly, claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Allowable Subject Matter
Claim 1-20 is allowable if the112 rejections and objections are overcome.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1.    	Thirumalai, US 2020/0374523 A1, discloses differential prefix coding for high throughput entropy coder in display compression. 
        2.    	Lee et al., US 2019/0098301 A1, discloses adaptive gop structure with future reference frame in random access configuration for video coding. 
        3.    	Kao et al., US 2017/0280163 A1, discloses one-dimensional transform modes and coefficient scan order. 

Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485